United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1790
                        ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                              Shawn Thomas Brooks,

                      lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                    Appeal from United States District Court
                     for the District of Nebraska - Lincoln
                                 ____________

                             Submitted: May 15, 2020
                              Filed: August 4, 2020
                                  [Unpublished]
                                  ____________

Before COLLOTON, WOLLMAN, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

       A jury convicted Shawn Brooks on several charges arising from a series of
armed robberies in Lincoln, Nebraska. The jury found Brooks guilty on five counts
of interference with commerce by robbery and one count of conspiracy to interfere
with commerce by robbery, see 18 U.S.C. §§ 1951(a), and one count of bank robbery,
see 18 U.S.C. § 2113(a). The jury also found Brooks guilty on three counts of
possessing a firearm in furtherance of a crime of violence, two counts of brandishing
a firearm in furtherance of a crime of violence, and one count of discharging a firearm
in furtherance of a crime of violence. See 18 U.S.C. § 924(c)(1)(A). The district
court1 sentenced him to 480 months in prison. Brooks appeals, arguing that there was
insufficient evidence to support the convictions.

       Brooks preserved his sufficiency argument in the district court by moving for
judgment of acquittal. We review the denial of a motion for judgment of acquittal de
novo and will reverse only if no reasonable jury could have found the defendant
guilty beyond a reasonable doubt. United States v. Hamilton, 929 F.3d 943, 945 (8th
Cir. 2019); see Jackson v. Virginia, 443 U.S. 307, 319 (1979).

       Brooks argues that there was a “lack of evidence directly implicating” him in
the crimes. We disagree. A witness for the prosecution testified that he and Brooks
committed the robberies together and specifically identified Brooks as a participant
in each robbery. The witness also testified that Brooks carried a firearm during three
of the robberies and that Brooks fired the weapon during one. Employees of two
convenience stores that were robbed testified that the taller perpetrator pointed a
firearm at the witnesses during the robberies.

       Brooks argues that the principal witness’s testimony was not credible because
it was internally inconsistent and because the witness acknowledged that he testified
in hopes of receiving favorable treatment in his own criminal case. But a jury’s
credibility determinations are virtually unreviewable, because the jury is in the best
position to assess the truthfulness of the witnesses and to resolve any inconsistent
testimony. United States v. Hodge, 594 F.3d 614, 618 (8th Cir. 2010). The testimony


      1
        The Honorable John M. Gerrard, Chief Judge, United States District Court for
the District of Nebraska.

                                         -2-
of the witnesses here, if believed, was sufficient to support a reasonable finding that
Brooks was guilty beyond a reasonable doubt of the several charged offenses.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -3-